Citation Nr: 0513976	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  03-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to a rating in excess of 10 percent for a 
status post lateral meniscal tear of the right knee, from 
August 1, 2003 to October 6, 2004.  

3.  Entitlement to a rating in excess of 10 percent for 
instability of the right knee from August 1, 2003 to October 
6, 2004.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to 
September 1985 and from September 1985 to September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a October 2002 and September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO).  In the October 2002 decision the RO 
denied service connection for hypertension.  In the September 
2003 decision the RO assigned a 100 percent disability rating 
from June 2003 to August 2003 based on surgical treatment on 
the veteran's right knee and assigned a 10 percent disability 
rating thereafter.  The veteran perfected an appeal for these 
issues.  

The appeal with respect to the claim for hypertension is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's right knee disability is manifested by 
range of motion, at worst, of 3 degrees extension to 70 
degrees of flexion, with complaints including pain, weakness, 
giving way, and "popping."  




CONCLUSIONS OF LAW

1.  The criteria for disability rating in excess of 10 
percent for the service-connected status post meniscus tear 
of the right knee with limitation of motion, for the period 
from August 1, 2003 to October 6, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5260, and 5261 
(2003).

2.  The criteria for disability rating in excess of 10 
percent for the service-connected right knee instability, for 
the period from August 1, 2003 to October 6, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. 
§§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

In this case, in a letter dated in June 2003, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the increased rating claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any further evidence that 
pertains to the claim.

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the June 2004 statement of the 
case, and the September 2004 and February 2005 supplemental 
statements of the case (SSOC), which provided him with notice 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  Therefore, the Board finds that the veteran 
was notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, VA treatment records and 
examination reports.  Under the circumstances in this case, 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

Service connection for right torn lateral meniscus was 
established by an April 1998 rating decision, with an 
evaluation of zero percent.  In a January 2002 rating 
decision, the RO increased the veteran's evaluation to 10 
percent, effective in October 2001.  In May 2003 the veteran 
filed a claim for an increased rating for his right knee 
condition.  

VA treatment records reveal the veteran complaining of right 
knee pain.  In January 2003, the veteran's knee was stable.  
His range of motion was 5 degrees of extension to 120 degrees 
of flexion.  In March 2003, the veteran had no medial or 
lateral joint line tenderness and no effusion.  There was a 
flexion contracture in his right knee.  He had flexion to 105 
degrees.  There was no varus/valgus instability.  Lachman's 
and drawer tests were negative.  There was one plus crepitus 
in the right knee.  X-ray revealed moderate tri-compartmental 
arthritis, and multiple loose bodies in the popliteal fossa.  
MRI also showed a large Baker's cyst and a tear of his 
lateral meniscus and maceration of the posterior horn of the 
lateral meniscus.  On June 2, 2003, the veteran underwent an 
arthroscopy of the right knee, with lateral meniscal partial 
meniscectomy and removal of loose bodies.

On VA examination a few weeks after the arthroscopy, there 
was some effusion.  Range of motion was preserved to 80 
degrees.  Motion was accompanied by pain.

VA treatment records from July 2003, eight days following his 
surgery, noted mild effusion.  The right knee was stable to 
varus and valgus stress.  The veteran reported feeling his 
knee "catching."  

A September 2003 rating decision awarded the veteran a 100 
percent evaluation for convalescence following surgery, 
effective from June 2, 2003 to August 1, 2003.  Effective 
August 1, 2003, the 10 percent evaluation was continued.  

A VA examination in April 2004 noted complaints of swelling, 
pain, popping, decreased range of motion and stiffness of the 
knee, which occur constantly.  He stated that the condition 
did not cause incapacitation.  He reported no treatment for 
his condition.  His functional impairment was limited walking 
ability, and being unable to run.  His gait was reportedly 
within normal limits.  Range of motion was 75 degrees of 
flexion, with pain beginning at 70 degrees.  He had full 
extension.  It was noted that motion was limited by pain, 
fatigue, weakness, lack of endurance, and incoordination.  
Drawer and McMurray test were within normal limits.  X-ray 
revealed severe lateral compartment joint space narrowing, 
mild patellofemoral spurring and mild tibiofemoral 
osteophytes laterally.  There were multiple ossific bodies in 
the soft tissues posterior to the right knee. 

In March 2004 the veteran provided testimony at a personal 
hearing before the RO.

The veteran was seen in the orthopedic clinic in May 2004 
following a course of physical therapy.  He complained of 
continued pain, locking, and giving way.  The knee was 
slightly lax on examination with anterior subluxation.  
Otherwise the knee was stable to varus and valgus, and his 
drawer was negative.  Motor strength and sensation were 
normal.  Range of motion was short a couple of degrees, and 
flexion was 100 degrees.  The treatment plan was to perform a 
total knee replacement.

In a September 2004 rating decision, the RO confirmed the 10 
percent rating for the veteran's post operative right knee, 
but awarded a separate 10 percent rating for instability of 
the right knee, effective August 1, 2003.  

The veteran subsequently underwent a right total knee 
replacement, and the separate ratings were combined into a 
single rating under Diagnostic Code 5055, in accordance with 
the 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5055.  A 100 
percent rating was assigned for the period from October 6, 
2004 to December 1, 2005.  


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the regulations do not give past medical reports 
precedent over current findings.  Where entitlement to 
compensation has already been established, and increase in 
disability rating is the issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Traumatic arthritis will be rated as degenerative arthritis 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.  
38 C.F.R. § 4.71a.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
for application when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 4.3.  The United States Court of Appeals for the Federal 
Circuit has held that "when the positive and negative 
evidence relating to a veteran's claim are in 'approximate 
balance,' thereby creating a 'reasonable doubt' as to the 
merits of his or her claim, the veteran must prevail."  Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable. Ortiz, 274 F.3d at 1365.


Analysis

In the instant case, the veteran is currently receiving the 
maximum evaluation assignable for his right knee condition, 
and will continue to receive this rating until December 2005, 
when the evaluation will be increased to the minimum rating 
of 30 percent.  Thus, the Board finds that the issue for 
consideration is entitlement to an increased rating for his 
right knee condition for the period from August 1, 2003 to 
October 6, 2004.  During this period, the veteran was 
entitled to two separate 10 percent evaluations: one based on 
limitation of motion and one based on instability.  Following 
a review of the evidence, the Board finds that evaluations in 
excess of the dual 10 percent ratings are not warranted.

During the period in question, the veteran's right knee 
instability was rated as 10 percent disabling under 
Diagnostic Code 5257.  To establish a higher rating, the 
evidence must show moderate or severe instability and/or 
moderate or severe subluxation.  

VA treatment records and VA examinations dating from March 
2003 to May 2004 noted that his knee was stable, and 
instability testing was negative.  The first indication of 
instability or subluxation was in the May 2004 treatment 
note.  At that time his right knee was noted to be slightly 
lax with subluxation, but his knee was otherwise stable to 
varus, valgus and drawer testing.  

As the evidence does not establish that the veteran 
experienced moderate or severe instability or subluxation, 
and evaluation in excess of the 10 percent rating assigned 
during the period from August 1, 2003 to October 6, 2004 is 
not warranted.

Turing to the evaluation of the veteran's status post lateral 
meniscus tear of the right knee, this condition is evaluated 
based on limitation of motion under Diagnostic Code 5010-
5260.  To warrant a higher evaluation, the evidence must show 
limitation of flexion to 30 degrees, or limitation of 
extension to 15 degrees.  

In this case, the evidence shows that the veteran's flexion, 
at worst, was 70 degrees as limited by pain, as shown on the 
April 2004 VA examination.  His extension of the right knee, 
at worst, was 5 degrees, as noted in a January 2003 treatment 
record.  More recently, in April 2004, his extension was 
"just about full extension, maybe short a couple of 
degrees."  Clearly, the evidence does not reveal limitation 
of flexion to 30 degrees or limitation of extension to 15 
degrees to warrant higher evaluations based on limitation of 
motion.  

The Board has considered other Diagnostic Codes to determine 
whether an evaluation in excess of the combined 20 percent 
rating could be achieved.  However, the evidence does not 
show ankylosis, or malunion or nonunion of the tibia and 
fibula to warrant application of Diagnostic Codes 5256 or 
5262.  See 38 C.F.R. § 4.71a.  

After considering all of the evidence, the Board finds that 
an evaluation in excess of the 10 percent assigned for the 
veteran's meniscal tear with arthritis and limitation of 
motion and the 10 percent for instability/subluxation are not 
warranted for the period in question.  The Board finds that 
the assigned ratings adequately compensated the veteran for 
the objective findings on examination, as well as the 
subjective complaints of pain and limitation of function.  
See Deluca, supra.

The Board finds, therefore, that the criteria for a rating 
higher than the combined 20 percent rating assigned from 
August 3, 2003 to October 6, 2004, for the right knee 
conditions have not been met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected status post meniscus tear of the right 
knee with limitation of motion, for the period from August 1, 
2003 to October 6, 2004, is denied.

Entitlement to a disability rating in excess of 10 percent 
for the service-connected right knee instability, for the 
period from August 1, 2003 to October 6, 2004, is denied.


REMAND

The veteran asserts his present hypertension is related to 
his in-service elevated blood pressure readings.  The 
veteran's service medical records (SMR's) show elevated blood 
pressure readings of 146/94 on reenlistment examination in 
September 1985, with an assessment of labile blood pressure, 
not currently disabling.  In December 1986 his blood pressure 
was 140/90, and was 150/76 in June 1987.  SMR's in February 
1991 noted a reading of 132/92.  The plan was to recheck his 
blood pressure at intervals.  Blood pressure at separation 
was 132/88.  Hypertension was not diagnosed. 

The veteran's post-service VA and private medical treatment 
records indicate a history of hypertension.  The veteran was 
afforded a VA medical examination in February 2002.  The 
examiner noted the veteran's history of labile blood 
pressure, and the elevated readings in service.  However, no 
opinion was provided whether the veteran's current diagnosis 
of hypertension is related to the findings in service.  Thus, 
the Board finds that a new examination is required to obtain 
a nexus opinion.  38 C.F.R. § 3.159(c)(4).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the appeal is remanded to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hypertension 
since October 2004, the latest treatment 
records in the file.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
hypertension examination to determine the 
current nature and etiology of the veteran's 
hypertension.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
should include any diagnostic tests or 
studies that are necessary for accurate 
assessment.  

After a review of the claims file and 
examination of the veteran, the examiner 
should provide an opinion regarding whether 
the currently diagnosed hypertension is as 
likely as not (probability of 50 percent or 
greater) etiologically related to the 
elevated blood pressure readings documented 
during service.  All opinions should be based 
on a review of the evidence of record, 
including the service medical records, and 
sound medical principles.  The examiner 
should also provide the rational for his/her 
opinion.

3.  After undertaking any additional 
development deemed appropriate in addition to 
that requested above, the RO should re-
adjudicate the claim for service connection 
for hypertension.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case and 
be given the opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


